Citation Nr: 0419158	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-24 095	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
shell fragment wound (SFW) of the back.

2.  Entitlement to service connection for the residuals of a 
shell fragment wound (SFW) of the left hand.

3.  Entitlement to service connection for a foot disability, 
claimed as jungle rot.

4.  Entitlement to service connection for cardiovascular 
disease secondary to service-connected malaria.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) secondary to service-connected 
malaria.

6.  Entitlement to service connection for compensation 
purposes for a dental disability secondary to service-
connected malaria.




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from September 1944 to December 1945.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2002 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that, in a VA Form 646 submitted by the 
appellant's representative in August 2003, it was stated that 
the appellant did not currently have malaria and that he only 
wanted his appeal processed for the issues listed on the 
title page.  Therefore, the Board finds that the appellant 
has withdrawn his claim for an increased (compensable) 
evaluation for malaria.  38 C.F.R. § 20.204.  Therefore the 
issues on appeal are as listed on the title page.

The Board further notes that a rating action dated in October 
1948 granted service connection for four teeth.  The November 
1948 notice letter stated that all dental treatment for which 
the appellant had been eligible had been completed by April 
1, 1947.  The appellant was notified that he should contact 
the RO if he was in need of treatment in the future on any of 
the service-connected four teeth.  He was also notified of 
the one-year appeal period.  The appellant did not respond.  
The current claim is for service connection for compensation 
purposes for a dental condition secondary to malaria.  This 
claim is separate from that considered in 1948.  See Harder 
v. Brown, 5 Vet. App. 183 (1993).

The Board also notes that the RO issued a rating decision in 
June 2003 in which service connection for the residuals of a 
SFW of the neck was granted and assigned a noncompensable 
evaluation.  The RO also denied the appellant's claim of 
entitlement to a 10 percent evaluation based on multiple 
noncompensable disabilities.  The appellant has not initiated 
an appeal on these issues.

(Consideration of the claim of service connection for a foot 
disability is deferred pending completion of the development 
sought in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran does not have current residuals of a SFW of 
the back or of the left hand.

2.  There is no relationship between cardiovascular disease, 
COPD, or a dental disability and the veteran's service-
connected malaria.


CONCLUSIONS OF LAW

1.  Service connection for the residuals of SFWs of the back 
or left hand is not warranted.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2003).

2.  No cardiovascular disease, COPD, or dental disability is 
proximately due to, or the result of, service-connected 
malaria.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In various written statements submitted by the appellant, he 
has stated that he currently suffers from medical conditions 
that are the same as conditions he had in service.  He 
maintains that he suffered SFWs of his upper back and left 
hand at the same time he incurred his service-connected neck 
SFW.  The appellant also maintains that his current 
cardiovascular disorders and his COPD are related to the 
malarial infection he suffered while on active duty.  He has 
further alleged that his teeth were ruined by malaria and 
that his poor dental condition with numerous caries is due to 
malaria.

I.  Evidence

Review of the appellant's service medical records reveals 
that the appellant was wounded in action on June 11, 1945 and 
suffered a penetrating wound by a shell fragment in the 
region of the posterior neck; radiographic examination was 
normal.  The appellant was also hospitalized for treatment 
for malaria and for dermatitis, eczematoid, of the bilateral 
arms, legs and thighs.  The appellant underwent a dental 
examination on November 21, 1945; at that time, he was 
missing two teeth and three teeth were classified as carious 
restorable teeth.  A November 23, 1945 abbreviated clinical 
record indicates that the appellant had no complaints and 
that his skin appeared well healed.  A chest x-ray performed 
on November 28, 1945 was normal.  The certificate of 
disability for discharge indicates that the onset date of the 
appellant's disabling skin disease was May 1945, and that he 
became unfit for duty in September 1945.  The cause of the 
disabling dermatitis, eczematoid, of the bilateral arms, legs 
and thighs, was undetermined.

The appellant underwent a VA dental examination in February 
1947; he was missing two teeth and one tooth was impacted.  
The appellant had 13 apparently normal teeth and 14 teeth had 
caries.  The other two teeth had fillings.

The appellant underwent a VA medical examination in January 
1948; he reported that he first had malaria in October 1945, 
and that in June 1945, a mortar shell burst near him and he 
was hit in the back of the neck with a fragment.  The 
appellant also reported that in April or May of 1945 he had 
had a breaking out on his feet and hands.  He complained of a 
rash over his body and sweating of his feet and hands.  He 
said that the rash had not ever completely cleared since his 
discharge and that it was worse in warm weather.  On physical 
examination, the appellant's cardiovascular system and 
respiratory system were normal.  He was missing four teeth.  
There was a 0.5-by-1 centimeter non-symptomatic scar on the 
back of the neck caused by war wound.  The examiner rendered 
diagnoses of absence of four teeth and residual scars, 
asymptomatic.  The appellant also had a dermatological 
examination and reported that he had been hospitalized in 
September 1945 for "jungle rot."  On physical examination, 
the extensor surfaces of the upper and lower legs exhibited 
disseminated follicular pustules.  The dermatologist rendered 
a diagnosis of folliculitis, subacute, recurrent.

The appellant underwent another VA medical examination in 
June 1950; he reported that he had not undergone any medical 
treatment other than that for an ear condition in the spring 
of 1949.  The dermatological examiner noted that the 
appellant reported periodic festered places on his thighs and 
legs, especially during warm weather and that sweating would 
make his skin tingle and itch.  On physical examination, 
there were lesions on the posterior upper thorax.  No lesions 
were apparent on the forearms, arms or other portion of the 
body.  The examining dermatologist rendered a diagnosis of 
mild recurrent folliculitis of the upper thorax.  

The appellant underwent another VA dermatological examination 
in May 1954; he reported that he tended to itch during the 
summer and he admitted that his skin was fairly clear at 
present.  He said that he had some itching between his toes.  
On physical examination, the skin was clear.  There was no 
eruption on the feet.  The examiner rendered a diagnosis of 
no skin disease on examination.

The appellant presented for VA outpatient treatment in 
November 2001.  On physical examination, both feet exhibited 
a skin rash consistent with fungal infection.  In April 2002, 
the appellant continued to complain of pain and redness in 
his feet; he said that he had had jungle rot in service.  The 
clinical assessment was that the appellant's chronic foot 
pain was probably peripheral neuropathy.

A November 2001 written statement from a private physician 
indicates that the appellant suffered an acute myocardial 
infarction in 1996, that he had cardiomegaly and chronic 
heart failure syndrome, that he had had essential 
hypertension for many years, that he had undergone an aortic 
valve replacement in August 1999, that he had a permanent 
pacemaker in place, and that he had COPD and night oxygen 
desaturation that required oxygen supplementation.

The evidence of record includes a November 2002 letter from a 
private podiatrist who stated that he had been treating the 
appellant for almost one month for complaints of bilateral 
itchy scaly feet.  The appellant gave a history of in-service 
treatment for athlete's foot and said that he had gotten 
medical disability because of it.  The podiatrist stated that 
the findings were consistent with other patients who had 
returned from service in the Pacific theater.

The appellant most recently underwent VA medical examination 
in April 2003; the examiner reviewed the claims file.  The 
appellant complained of itching of his scars in the posterior 
neck region.  He also said that his malaria had caused a poor 
dental condition with numerous dental caries, as well as 
shortness of breath and congestive heart failure.  On 
physical examination, erythematous changes were noted on the 
plantar aspects of both feet.  Sensation was decreased in 
both feet.  Bilateral vascular changes were noted in both 
lower extremities.  The examiner observed a two-centimeter 
scar on the posterior aspect of the neck and stated that no 
other scars were visible.  The examiner concluded that the 
appellant did not have a chronic muscle or skin condition as 
a result of the SFW.  The examiner also opined that the 
appellant's numerous other medical complaints were not 
secondary to his malaria.

II.  Analysis

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110.  A chronic disease 
listed in 38 C.F.R. § 3.309(a) will be considered to have 
been incurred in service if it is manifest to a degree of 10 
percent or more one year following the date of separation 
from service even though there is no evidence of such disease 
during service.  38 C.F.R. § 3.307.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).  In addition, a 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Furthermore, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the term "disability" as used in 38 U.S.C.A. § 1110 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The Board must determine whether the evidence supports the 
veteran's claims, or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In weighing the evidence of record in the present case, the 
Board concludes that the weight of the evidence is against a 
finding that any residuals of SFWs of the appellant's back or 
left hand exist.  The Board also concludes that the 
preponderance of the evidence is against a finding that any 
cardiovascular disorder or COPD or dental disability is 
etiologically related to the appellant's malaria.

The appellant contends that he suffered from various 
conditions while in-service and that he now suffers from the 
same or related disorders.  Viewing the evidence in a light 
most favorable to the appellant, the evidence of record 
indicates that he received in-service treatment for a SFW of 
the neck in June 1945, and that there is no mention of any 
SFW involving the back or the left hand.  There is no medical 
evidence of record to establish that the appellant currently 
suffers from any residual of a SFW of the back or of the left 
hand.  There is likewise no medical evidence of record to 
establish any nexus between the appellant's current cardiac 
disorders, COPD or dental disability and his service-
connected malaria.

A claim for service connection must be accompanied by 
evidence establishing that the veteran currently has the 
claimed disability.  See Chelte v. Brown, 10 Vet. App. 268 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (there 
can be no valid claim "in the absence of proof of a present 
disability"); Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
appellant has not reported receiving any treatment for the 
claimed SFWs of the back or left hand.

The Board has considered the appellant's statements that he 
has the residuals of SFWs of the back and left hand as a 
result of his service.  These statements are not competent 
evidence of a diagnosis of any such residuals.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
appellant has not shown that he has the requisite competence.

As noted above, the medical evidence contains the reports of 
VA medical examinations dated in January 1948, June 1950, and 
May 1954 that do not reveal the appellant reporting any 
symptoms of SFWs of the back or left hand, and the examining 
doctors did not render any diagnosis pertaining to any back 
or left hand SFW.  Thus, the medical evidence of record 
indicates that the appellant has not experienced any 
residuals of SFWs of the back or left hand.  While the 
appellant has stated that there are plainly visible scars on 
his back and left hand from the claimed SFWs, the Board notes 
that no examiner has suggested that any such scarring is 
related to injury in service.  Additionally, no examiner has 
identified any current disability, and, as noted above, no 
injury in service was noted in the veteran's service medical 
records.  This weighs against the veteran's claims, so much 
so that the Board finds that the preponderance of the 
evidence is against these claims of service connection.

The appellant has also claimed that his current 
cardiovascular disease, COPD and dental disability are 
secondary to his already service-connected malaria.  Service 
connection may be awarded for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995) (the language of § 3.310 requires 
consideration of whether service-connected disability has 
made the claimed disability chronically worse, even if the 
service-connected disability did not cause the claimed 
disability).  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

A review of the appellant's service medical records does not 
reveal any evidence of cardiovascular disease or COPD.  Three 
weeks before his separation from service, the appellant had 
restorable caries in only three teeth; he was missing two 
teeth.  By the time of the February 1947 VA dental 
examination, the appellant had caries in fourteen of his 
teeth, but there was no evidence of record to suggest that 
any dental disability was caused by, or made worse by, the 
appellant's malaria disability.  Moreover, it should be 
pointed out that treatable carious teeth, replaceable missing 
teeth, dental abscesses, and periodontal disease may not be 
service connected for compensation purposes.  38 C.F.R. 
§ 3.381(a) (2003).  

Review of the medical evidence of record indicates that the 
first mention of the appellant's cardiovascular conditions 
and COPD is found in the November 2001 private doctor 
statement that refers to an acute myocardial infarction in 
1996, and essential hypertension of many years.  However, 
this doctor does not link any of the listed cardiac and 
respiratory conditions to the appellant's service-connected 
malaria disability.  Nor is there any competent medical 
evidence of record to suggest that the appellant's 
cardiovascular disorders or his COPD have been aggravated by 
the malaria disability.  In fact, a VA examiner has opined 
that there is no relationship to malaria.  The Board 
concludes, therefore, that the evidence does not support the 
finding, in the sense that Allen represents, of a nexus 
between the appellant's heart disease, or his COPD or any 
dental disability and the service-connected malaria.  
Likewise, the evidence does not support a finding of any 
causal connection.  The preponderance of the evidence is 
against these claims.  

III.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his service connection claims.  The 
RO sent the appellant a letter in February 2002 (prior to the 
issuance of the rating decision at issue in July 2002), in 
which he was informed of VA's duty to assist and what kinds 
of evidence the RO would help obtain.  Thereafter, in the 
June 2003 Statement of the Case (SOC), the RO informed the 
appellant about what the evidence had to show to establish 
entitlement to service connection.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for medical examination.  
The appellant was informed about the VA's duty to assist and 
what kinds of evidence the RO would help obtain in a letter 
sent by the RO in February 2002, and in the SOC issued in 
June 2003.  The appellant did not provide any information to 
VA concerning treatment records that he wanted the RO to 


obtain for him.  The appellant was given more than one year 
in which to submit evidence after the RO gave him 
notification of VA's duty to assist and what kinds of 
evidence the RO would help obtain.  Therefore, there is no 
unmet duty to assist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the six claims at issue have 
been properly developed.  Under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).

ORDER

Entitlement to service connection for the residuals of SFWs 
of the back or left hand is denied.

Entitlement to secondary service connection for 
cardiovascular disease, COPD, or a dental disability is 
denied.


REMAND

As noted in the evidence section above, a podiatrist has 
indicated that the veteran has a problem with chronic itching 
and scaling of his feet.  The veteran has claimed that he has 
had this problem since service, and the podiatrist reported 
that this problem was typical of servicemen who had served in 
the Pacific theater.  Nevertheless, a problem with the skin 
of the feet was not noted or complained of until many years 
after the veteran's period of military service.  To better 
determine 


whether any problem the veteran now experiences with the skin 
of his feet is related to military service, or to his already 
service-connected dermatitis, a VA dermatology examination is 
required.  

This issue is REMANDED to the RO for the following action:

1.  The RO should schedule the veteran 
for a dermatology examination.  The 
examiner should review the claims file 
and examine the veteran to determine 
whether any skin condition affecting the 
feet is attributable to the veteran's 
period of military service or to his 
already service-connected dermatitis.  
The examiner should set forth the medical 
probabilities that any skin disability of 
the feet is traceable to the veteran's 
period of military service, or was caused 
by, or made worse by, his already 
service-connected dermatitis.  

2.  The veteran should be given 
opportunity to supplement the record with 
respect to this claim of service 
connection.  Thereafter, the RO should 
re-adjudicate this issue.  If the benefit 
sought is not granted, a supplemental 
statement of the case should be issued.  

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. 


L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



